Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/21 has been entered.
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 11, 15, 18, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the independent claims, the language “based on detecting a change in a first direction of a first beam” fails to clearly and distinctly set forth the applicants’ invention.  The language is misdescriptive and fails to clearly claim the subject matter described by the applicant in the specification as filed since the detection in change of direction is associated with a wireless communication device/probe device not the beam.  According to the specification, the change in direction is detected by a motion sensor associated with the probe device wherein the sensor is exemplified as a gyro sensor.  It is not inherent that the probe device (or the user equipment) and the beam necessarily change at the same time and by the same amount in light of the conventional aspects of an adaptive antenna array wherein the beam stays in alignment even when a user/device change orientation.  The detection of the “change in a first direction of a first beam” does not particularly point out subject matter which the applicant regards as the invention as set forth in the specification as filed. The amendment does not overcome the rejection since the language is still based on detecting a change in a direction of a first beam whereas the specification describes determining a reduced/limited search area in which beam training is to performed based on direction change information detected by a direction sensor 330.  Since the scope of the claims encompasses subject matter that is not disclosed, the metes and bounds of such claims are further not clearly and distinctly set forth.
G
In claim 21, the language “wherein the angle of the mechanical device included the wireless communication device” is grammatically improper and unclear.  It appears that the language should read something to the effect of “included in the wireless communication device.”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8, 11, 15, 18 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The independent claims set forth that “based on detecting a change in a first direction of a first beam of the wireless communication device, identifying a limited area based on the first direction.”  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  In every instance in the disclosure for teaching the determination of the reduced/limited search area, the applicant describes two essential pieces of information as set forth and exemplified in the following: “the limited search area based on a previously used beam direction and direction change information” [0008], “(a) probe device determines a search area in which beam training is to performed based on direction change information detected by a direction sensor and a transmitting and receiving beam direction communicated with a system device before a direction change” [0042], and “determines a search area for performing beam training based on direction change information provided from the direction sensor 330 and beam index information of a transmitting and receiving beam direction used when previously communicating with a system device 350” [0047].  The claims, however, describe the identification of the limited area, in their broadest reasonable interpretation, solely on the basis of detecting a change in a direction of a first beam.  The specification does not sufficiently and fully enable the scope of the step of “identifying a limited area based on the first direction” due to the lack of essential subject matter in the claims. Moreover, the claim purports only to detect a change in a first direction of a first beam, which as disclosed in the specification is detected by a (gyro) sensor, and does not require any knowledge of the first direction.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to ascertain the identification of the limited area in which to perform beam training solely on the basis of “the first direction” wherein (1) the only information set forth in the claim is the detection of a change in a first direction of a beam (which does not necessarily require knowledge of the beam direction) and (2) the specification describes the necessity of two pieces of information – a previous direction in which a communication with a peer device is known and direction change information provided by a direction sensor.
The claimed subject matter is indefinite due to the lack of clarity with respect to the meaning and scope of “beam index information of the second beam direction.”  The claim fails to clearly and distinctly set forth the metes and bounds of the “beam index information.”  The McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135).  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Note: the applicant has been given ample opportunity and has not responded to the rejections under 35 USC 112(a) and (b) regarding “beam training” and “identifying a second beam by beam training.”  As such, the Office accepts/interprets such to represent well-known and conventional techniques used in the industry and thus do not represent any patentable novelty, particularly in light of the applicant’s own admission in the specification wherein it is taught,
“The controller 310 controls a beamforming module 322 to perform a known beam training method and selects an optimal beam based on a beam training result. For example, the controller 310 selects an optimal beam through beam training based on Sector level Sweep (SLS) defined to IEEE 802.11ad standard or a beam training method based on a Beam Refinement Protocol (BRP).”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8, 11, 15, 18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (20130040682) in view of either one of [Jia (9,318,805) and Cordeiro et al (IEEE 802.11ad: Introduction and Performance Evaluation for the First Multi-Gbps WiFi Technology)] and Thomas (6,697,642).
Chang et al disclose a system and method to retain a beam direction of beamforming in a wireless communication system. A User Station 420/920, meeting the scope of the claimed wireless communication device, supports beamforming to communicate with a peer device, in the form of Base Station 410/910.  The wireless communication device is exemplified in FIG. 12 and includes a Communication Interface 1240, meeting the scope of the claimed transceiver; a Processor 1230, meeting the scope of the claimed processor, for determining a beam control parameter for aligning a beam direction with a counterpart apparatus by compensating for the change of the beam direction according to at least one of the movement and the motion; and Sensing Part 1220 including one or more sensors for measuring change of at least one of a movement and a motion of the User Station. Additionally, Chang et al disclose the conventionality of various types of beamforming control as well as the use of two different types of controls (“at least one of”) including the mechanical rotation/tilt of the antenna, see for example [0075]/[0099].  Chang et al further disclose the conventionality of a beam training procedure between the Base Station and the User Station wherein beam training encompasses the selection of a beam having the best reception state, i.e. selecting the optimal beam and/or beam direction, which maximizes the communication quality.  A compass sensor can measure a at least one of digital beamforming, analog beamforming, hybrid beamforming, and beamforming where the antenna direction is mechanically adjusted [0075]. Since the beam control block suggests at least one of the plurality of beamforming, it clearly suggests that a combination is within the scope of the artisan and thus, combining both electronic and mechanical adjustments to the antenna are contemplated.  Thus, all of the claimed structure is disclosed by Chang et al.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.  Regarding the method claims, the determination of whether or not a reception intensity is greater than or equal to a threshold or not represents a conditional clause.  In Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), the Board indicated that if a condition precedent in a method claim is not met, the conditional steps recited in the claim are not required to be performed. As such, the broadest reasonable interpretation of such a method claim does not include the conditional steps. Therefore, the conditional steps of adjusting and re-determining in the method need not be found in the prior art in order to deny patentability of a method claim.
While Chang et al disclose the conventionality of beam training, it does not specify multiple levels of adjustment.  However, it is well known that the IEEE 802.11ad standard includes beam training which is comprised of a coarse level of alignment between two communication devices as determined using a sector level sweep (SLS) and a further, optional refinement of alignment using a beam refinement protocol (BRP), see for example Jia (9,318,805) @ 5:28-55 and Cordeiro et al (IEEE 802.11ad: Introduction and Performance Evaluation for the First Multi-Gbps WiFi Technology) @ 3.3.  Thus, it would have been obvious to an artisan to modify the system and method of Chang et al by providing additional levels of refinement if a desired level of communication quality is not reached in view of the conventionality of such as exemplified by either one of Jia or Cordeiro et al since each teaches KSR Int' l Co. v. Teleflex Inc.
Chang et al disclose the conventionality of ascertaining optimal/maximal communication quality between the two communicating devices but does not specify such as by a reception intensity.  One of ordinary skill in the art would find the use of reception intensity as an indicator of communication quality in view of the teachings of Thomas (6,697,642).
Thomas (6,697,642) discloses a wireless communication device in communication with another device and comprises an antenna controller directing an antenna beam to an optimum signal quality direction in a manner similar to Chang et al.  The wireless communication device, exemplified in FIG. 4, further includes 
“(c)ontrol circuitry 406 for controlling the functions of radio telephone 50 may be embodied as a suitably configured processing means such as a general purpose processor or computing means, a digital signal processor, discrete logic circuitry or a combination of the foregoing, for example.” 
The control circuitry includes a signal quality level measuring unit 514 representative of a received signal which is described in the following manner, 
“The signal quality level measurement unit 514 may determine signal quality in a number of ways. For example, the received signal strength may be monitored giving a Received Signal Strength Indicator (RSSI), or the bit error rate, the signal to noise ratio, or carrier to noise ratio of the received signal, may be measured. The receive signal quality level, for example RSSI, may be stored for comparison with a later received signal and/or compared with a threshold level.”
The control circuitry 406 also comprises an antenna controller 516 for forming and steering the beam of antenna 58, which is further described in the following manner,

Thus, Thomas discloses the conventionality of a wireless communication device comprising an antenna controller that is capable of electrically and mechanically steering an antenna of the device to provide an optimum communication direction for communication.
It would have been obvious to one having ordinary skill in the art to modify Chang et al by using signal reception intensity to indicate optimal/maximal communication quality in light of the conventionality of such as exemplified by Thomas and since choosing from a finite number of identified, predictable indicators of communication quality, with a reasonable expectation of success is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  Moreover, Thomas further makes obvious the use of both electronic and mechanical beam control in the wireless communication device.  The dependent claims are shown and/or are obvious modifications to the artisan in the field of wireless communications.

Response to Arguments
Regarding the rejections under 35 USC 112(a) and (b), the applicant argues that in light of the amendments and claim cancellations, the rejections are overcome or rendered moot.  However, as stated above, certain issues regarding the claim language remain outstanding and there are not statements that specifically address such in order to overcome the rejections.
Regarding the prior art rejections, the applicant argues Chang et al is silent about “mechanically adjusting the angle of a beam at an electronic device” but instead appears to teach that the directionality and angle of beams are controlled by tuning radio parameters, which according to the applicant is not what Claim 1 recites.  The applicant’s remarks represent opinion at least one of digital beamforming, analog beamforming, hybrid beamforming, and beamforming where the antenna direction is mechanically adjusted [0075]” wherein the combining of multiple different beamforming techniques is clearly taught and suggested.  Applicant fails to show how the claimed subject matter differentiates over the prior art and the citation of some of the exemplary embodiments, i.e. digital beamforming alone in FIG. 8A or analog beamforming alone in FIG. 8B or hybrid beamforming in FIG. 8C, is insufficient to overcome the complete teachings of Chang et al.  That the beam control block can perform “at least one” type of beamforming encompasses two types of  beamforming wherein any of the four exemplary types are capable of being combined.  Chang et al further describe how the beam is controlled with respect to the different techniques, see for example [0099] and [0108].  Thus, the applicant’s argument is not persuasive and fails to overcome the rejection of the claims. However, the rejection of the claims in view of Chang et al is modified as set forth above in the statement of the rejection. 
Regarding the prior art to Keidar, the applicant argues Keidar “is directed to systems in which a single beam can be steered either through tuning a radio parameter, or alternatively, by adjusting the position of the antenna itself.”  According to the applicant, this is not what Claim 1 recites.  The applicant’s remarks represent opinion which is not supported by any evidence.  Notwithstanding, the rejection in view of Keidar is withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (20130039345) teach the conventionality of using reception signal intensity for indicating optimal signal quality at [0039], 
“the preferred beam denotes a beam having a greatest likelihood of providing a sufficient communication quality or a beam having a greatest likelihood of providing a communication quality greater than or equal to a threshold. The communication quality may correspond to at least one of signal strength, channel quality, etc. The at least one of signal strength, channel quality, etc. may be determined using at least one of Received Signal Strength Indication (RSSI), a Signal to Interference-plus-Noise Ratio (SINR), a Signal-to-Noise Ratio (SNR), a Carrier to Interference-plus-Noise Ratio (CINR), a Carrier to Interference Ratio (CIR), a Bit Error Rate (BER), etc.”
Ha et al (6,278,405) additionally show the conventionality of mechanically steered antennas in a wireless communication device via a motor, see FIGs. 2 and 3.
Nishikawa et al (5,900,836) disclose a tracking antenna system mounted on a mobile for tracking a radio source by controlling a beam direction of an antenna, comprising: an angular change detector for detecting an angular change of the mobile; a first controller for controlling the beam direction of the antenna in accordance with the angular change detected by the angular change detector; a receiving level detector for detecting a receiving level of a radio wave; a second controller for controlling the beam direction of the antenna by determining whether the receiving level of a radio wave detected by the receiving level detector increases or decreases; an error detector for detecting an error contained in the angular change detected by the angular change detector on the basis of an accumulated amount of control performed by the second controller; and a corrector for correcting the angular change detected by the angular change detector by using the error detected by the error detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646